     Case 2:19-cv-00136-RSM Document 57-1 Filed 07/05/19 Page 1 of 2




                        A
                Exhibit B

16
3/14/2019                          Gmail - [Oleg Churyumov]
                    Case 2:19-cv-00136-RSM          DocumentNew comment
                                                                  57-1 onFiled
                                                                          02/28/2019. Hunger strike.
                                                                                07/05/19        Page Day 2
                                                                                                         3.. of 2



                                                                                            Oleg <oleg.churyumov@gmail.com>



  [Oleg Churyumov] New comment on 02/28/2019. Hunger strike. Day 3..
  Anonymous <noreply-comment@blogger.com>                                                             Thu, Feb 28, 2019 at 4:05 PM
  To: oleg.churyumov@gmail.com

    Anonymous has left a new comment on your post "02/28/2019. Hunger strike. Day 3.":

    For press and USCIS.

    https://www.teamblind.com/article/Some-truth-about-Oleg-Churyumov-DxEtvVyQ

    https://www.teamblind.com/article/Debrief-Some-truth-about-Oleg-Churyumov-Kw0aGfxu

    Unsubscribe from comment emails for this blog.



    Posted by Anonymous to Oleg Churyumov at February 28, 2019 at 4:05 PM




https://mail.google.com/mail/u/0?ik=54d05e75d5&view=pt&search=all&permmsgid=msg-f%3A1626759491556979114&simpl=msg-f%3A16267594915…   1/1
